Per Curiam,
There was no error in refusing to open the judgments in question and let the defendant into a defence. The notes on which they were entered were given for balance of defendant’s note of 1876 to his father for $4,300, the valuation put by the latter on the farm which he at that time conveyed to defendant. There is some evidence that defendant was dissatisfied with his father’s valuation of the land, but he accepted the deed, gave the note, took and ever since retained possession of the land, and never offered to reconvey. In 1884, a credit of $300 was agreed upon for timber cut and removed by defendant’s father from said land, and the two notes in controversy, aggregating $4,000, were given in lieu of the original note. One of the notes is payable to Martha A. Doty or bearer, and the other to Israel Doty or bearer, but neither of said payees ever had pussession of or any interest in either of the notes. They represent the valuation of the land conveyed to defendant by his father in 1876, less the sum of $300 above mentioned, and were delivered by him to his father in whose possession they remained until his death in 1886. Defendant’s contention is that the farm conveyed to him at the valuation fixed by his father was intended merely as an advancement, and that neither the original note nor either of those on which the judgments were entered represents any indebtedness by him to his father. The evidence, as the learned judge rightly held, *289is wholly insufficient to sustain this contention. There is nothing in the case that requires further comment.
The order discharging the rule to show cause, etc., is affirmed, with costs to be paid by appellant.